DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 23, 24 and 27-29 are pending.
	Claims 27-29, drawn to non-elected species are withdrawn from examination.
	Claims 25, 26 and 30 have been cancelled.
	Claim 23 has been amended.
	Claims 23 and 24 are examined on the merits with species, a. an antibody and antigen binding fragment thereof. 

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Withdrawn Objections
Specification
4.	The disclosure is no longer objected to because it no longer contains an embedded hyperlink and/or other form of browser-executable code, for example see page 19, line 7, see Amendments to the Specification submitted November 25, 2020.
Claim Objections
5.	The objection of claim 23 is no longer objected to because the full terminology, Killer Cell Immunoglobulin Like Receptor, Three Ig Domains and Long Cytoplasmic Tail 2 (KIR3DL2) is recited before the acronym on lines 1-3, see Listing of the Amended Claims submitted November 25, 2020. Claim 30 has been cancelled.

Withdrawn Rejections
Claim Rejections - 35 USC § 112
6.	The rejection of claims 23 and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in light of Applicants’ amendment to claim 23, see Listing of the Amended Claims submitted November 25, 2020.  Claims 25 and 30 have been cancelled.

7.	The rejection of claims 25 and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicants’ cancellation of the claims, see Listing of the Amended Claims submitted November 25, 2020.  

8.  Claim 23 no longer recites the limitation "the level of cellular protein expression of KIR3DL2" in step b),  see Listing of the Amended Claims submitted November 25, 2020.  Claim 30 has been cancelled.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11.	The rejection of claim(s) 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anfossi et al., US 2012/0064081 A1 (published March 15, 2012) is maintained.  Claims 25 and 30 have been cancelled.
	Applicants assert “Anfossi does not teach that an AZ158 monoclonal antibody may be used (b) to measure a level of cellular protein expression of KIR3DL2, (c) to compare said level with a reference level, and (d) to determine the presence of KIR3DL2 expressing malignant T-cells lymphoma when the measured level of cellular protein expression of KIR3DL2 is higher than said reference value. 

	Anfossi does not teach that a Q66 monoclonal antibody or an antigen binding fragment thereof, “, see page 7 of the Remarks submitted November 25, 2020.
	Applicants’ arguments have been carefully considered, but fail to persuade.
	Foremost, the prior art, Anfossi discloses inhibiting tumor growth in vivo in mice models with monoclonal antibody, AZ158 in Example 4 on page 30 as stated in the Remarks, page 7, 3rd paragraph. Anfossi teaches detecting the presence and level of KIR3DL-expressing cells in biological samples, see page 13, section 0118; page 19, sections 0153 and 0154; and page 25, sections 0194-0197. It is immediately envisaged by those skilled in the art, when conducting a diagnostic assay as disclosed by Anfossi comparing and contrasting the expression level of a candidate disease marker such as KIR3DL2 between subjects including healthy controls to establish a benchmark, a reference standard is routine in the art. Determining whether or not the expression level of KIR3DL2 is higher or lower between samples is a mental step, arrived at by thinking and observing the results of the disclosed diagnostic assays.
	Moreover, Anfossi does state Q66 is an anti-KIR3DL2 antibody and capable of binding to KIR3D2 receptors, see page 1, section 0005; page 3, section 0021; and page 27, sections 0216 and 0217.  And while Q66 may not be a preferred embodiment that does not preclude the fact that Q66 monoclonal antibody is a ligand molecule that specifically binds to KIR3DL2 as a means to measure KIR3DL2 cellular protein expression. Accordingly, the rejection is maintained.

	“The invention provides methods of using the antigen-binding compounds; for example, the invention provides a method for inhibiting cell proliferation or activity and/or inducing ADCC, comprising exposing a cell, such as a T cells which expresses a KIR3DL polypeptide, to an antigen-binding compound that binds a KIR3DL2 polypeptide in an amount effective to induce ADCC and/or inhibit cell proliferation…The cell may be in cell culture or in a mammal, e.g. a mammal suffering from a KIR3DL-expressing pathology…Thus, the invention provides a method for treating a mammal suffering from a condition characterized by a pathogenic expansion of cells expressing of a KIR3DL polypeptide, e.g. KIR3DL1 or KIR3DL2, comprising administering a pharmaceutically effective amount of an antigen-binding compound disclosed herein to the mammal. Examples of such conditions include..”[T cell lymphomas] (e.g. Sézary’s Syndrome and Mycosis Fungoides), page 7, sections 0064 and 0065; page 11, section 0094.




	Applicants suggest a skilled person would not have used AZ158 antibodies in the context of peripheral T-cell lymphomas because “example 4 suggests that not all anti-KIR3DL2 antibodies may serve as an effective tool to diagnose and treat peripheral T-cells lymphomas” in light of RAJI-KIR3DL2 tumour (Burkitt lymphoma) biopsies from cancer patients were KIR3DL2-negative with AZ158, see page 25 of Bonnafous and Remarks submitted November 25, 2020, page 8, 4th paragraph.  
Applicants further assert “Bonnafous does not mention the use of a Q66 monoclonal antibody or an antigen binding fragment thereof as a ligand molecule that specifically binds to KIR3DL2 as a means to measure a level of cellular protein expression of KIR3DL2”, hence claim 23 is novel, see page 8 of the Remarks.  Applicants’ arguments and points of view have been carefully considered, but fail to persuade.
Burkitt lymphoma is not one of the maladies set forth in Applicants’ claims, notwithstanding Bonnafous does disclose AZ158 monoclonal antibody specifically binds KIR3DL2 and using said antibody to assess KIR3DL2 polypeptide expressed by subcutaneous panniculitis-like T-cell lymphoma, primary CD8+ small/medium T-cell lymphoma, enteropathy-associated T-cell lymphoma (EATL), hepatosplenic gamma-delta T-cell lymphoma, Sezary syndrome cancer cells and mycosis fungoides,  see page 1, section 0006; page 3, section 0041; page 4, section 0055; page 9, section 0099; page 12, section 0149; page 21, section 0226; and page 22, sections and 0231 and 0236.

Bonnafous discloses immunohistochemistry (IHC) studies assaying KIR3DL2 expression in patient samples with a labelled anti-KIR3DL2 antibody, see page 25, Example 6, section 0275.  Patients were diagnosed with enteropathy-associated T cell lymphoma (EATL). Bonnafous also teaches measuring KIR3DL2 protein expression of peripheral T cell lymphomas (PTCLs), see page 1, section 0006.  PTCLs include hepatosplenic  T cell lymphoma, subcutaneous panniculitis-like lymphoma, primary CD4+ small/medium T cell lymphoma or primary CD8+ small/medium T cell lymphoma, see page 21, section 0226; and page 22, sections 0230, 0231 and 0236.
	Bonnafous discloses “the treatment or prevention of a PTCL in an individual comprises: a) determining the KIR3DL2 polypeptide status of malignant cells within the individual having a PTCL, and b) upon a determination that the individual has KIR3DL2 polypeptides prominently expressed on the surface of malignant cells, administering to the individual said compound that binds a KIR3DL2 polypeptide. Additionally, antibodies are provided that are particularly effective in diagnostic or prognostic assays to detect KIR3DL2 expression on tumor cells, notably in immunohistochemistry assays…In another embodiment provided is a method comprising a KIR3DL2 detection step to identify patients having KIR3DL2+ tumors; these patients can thereafter be treated with a KIR3DL2-binding agent”, see page 1, sections 0006-0010; page 2, section 0020; page 4; and page 5, sections 0062-0064.  The compound for treatment includes an antigen-binding compound, see page 5, section 0064; and page 16, sections 0182 and 0183.

the level of expression of a KIR3DL2 nucleic acid or polypeptide in a biological sample and comparing the level to a reference level (e.g. a value, weak cell surface staining, etc.) corresponding to a healthy(s) individual.  A determination that a biological sample expresses a KIR3DL2 nucleic acid or polypeptide at a level that is increased compared to the reference level indicates that the patients has a peripheral T cell lymphoma”, see page 21, section 0221.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnafous et al., US 2016/0002345 A1 (effective filing date February 20, 2013), and further in  T cell lymphoma, subcutaneous panniculitis-like lymphoma, primary CD4+ small/medium T cell lymphoma or primary CD8+ small/medium T cell lymphoma, see page 21, section 0226; and page 22, sections 0230, 0231 and 0236.
	Bonnafous teaches “the treatment or prevention of a PTCL in an individual comprises: a) determining the KIR3DL2 polypeptide status of malignant cells within the individual having a PTCL, and b) upon a determination that the individual has KIR3DL2 polypeptides prominently expressed on the surface of malignant cells, administering to the individual said compound that binds a KIR3DL2 polypeptide. Additionally, antibodies are provided that are particularly effective in diagnostic or prognostic assays to detect KIR3DL2 expression on tumor cells, notably in immunohistochemistry assays…In another embodiment provided is a method comprising a KIR3DL2 detection step to identify patients having KIR3DL2+ tumors; these patients can thereafter be treated with a KIR3DL2-binding agent”, see page 1, sections 0006-0010; page 2, section 0020; page 4; and page 5, sections 0062-0064.  The compound for treatment includes an antigen-binding compound, see page 5, section 0064; and page 16, sections 0182 and 0183.
 	“[T]he methods comprise determining the level of expression of a KIR3DL2 nucleic acid or polypeptide in a biological sample from a patient, e.g. in tumor cells found in a biological sample.  In one embodiment, the methods comprise determining the level of expression of a 
Bonnafous does not teach the ligand molecule is Q66 monoclonal antibody.
However, Anfossi does state Q66 is an anti-KIR3DL2 antibody, which binds to KIR3D2 receptors, see page 1, section 0005; page 3, section 0021; and page 27, sections 0216 and 0217.  And while Q66 may not be a preferred embodiment that does not preclude the fact that Q66 monoclonal antibody is a ligand molecule that specifically binds to KIR3DL2 as a means to measure KIR3DL2 cellular protein expression.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references in order to effectively diagnose and treat patients with KIR3DL2 diseases with both monoclonal antibodies, Q66 and AZ158. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that implementing different monoclonal antibodies immunologically reactive to KIR3DL2 informs one of ordinary skill in the art a better understanding of the differences in epitope target, as well as the best detection agent and/or therapeutic agent, see both references in their entirety.




Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



27 January 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643